Citation Nr: 1046539	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  00-18 621A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
condition (neck disability).

2.  Entitlement to an increased evaluation for thoracolumbar 
myositis with bilateral radiculopathy, currently evaluated as 40 
percent disabling.

3.  Entitlement to an increased evaluation for supraventricular 
tachycardia, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel

INTRODUCTION

The Veteran served on active duty from October 1991 to February 
1993.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto 
Rico.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

VA has a duty to make reasonable efforts to assist a claimant in 
obtaining evidence to substantiate a claim for VA benefits.  
38 U.S.C.A. § 5103A(a).  That duty includes providing assistance 
in obtaining relevant records.  38 U.S.C.A. § 5103A(b),(c).  A 
review of the record indicates that VA has not met its duty in 
this case.  

A June 2005 VA treatment record includes a statement from a 
Physician Assistant as follows:  "Lastly, pt has brought in 
paperwork for social security disability due to his chronic 
neck/back pain."  In a July 2005 administrative note the 
Physician Assistant stated that he attempted to call the Veteran 
concerning the social security disability paperwork that the 
Veteran had left with him.  A telephone contact note in these 
records documents that the Veteran called back and asked that VA 
return his Social Security Administration (SSA) disability form 
to him.  

In February 2006, the Veteran submitted a document signed by 
"J.R.C.," M.D. in July 2005.  The document is a completed form 
for a medical opinion regarding the ability to do work related 
activities.  At the top of the form is a statement "SOCIAL 
SECURITY DISABILITY PRACTICE."  This form mentions cervical and 
lumbar spine problems as well as that the Veteran had sinus 
tachycardia.  

Although the Veteran later began employment in a new job, these 
records raise a reasonable possibility that the Veteran filed a 
claim for Social Security disability benefits and that any such 
records may be relevant to his claims currently on appeal.  See 
Golz v. Shinseki, 1317, 1323 (Fed. Cir. 2010) (as long as there 
is a reasonable possibility that records are relevant to the 
veteran's claim, VA is required to assist the claimant in 
obtaining the records).  There is no indication in the claims 
file that VA has made efforts to obtain such records.  Hence a 
remand is necessary.  It is important for the Veteran to 
understand that Board decisions are routinely vacated and 
remanded by the courts for a failure to obtain Social Security 
records. 

Additionally, in a writing dated in October 2003 the Veteran 
stated "There's medical evidence at the Postal Service too."  
He explained that he had submitted a claim for disability 
retirement with the Postal Service.  Although the Veteran 
submitted some records, including a PS Form 50 showing personnel 
action of retirement for disability, and VA requested records of 
treatment from a specific physician, "L.A.E.B.," M.D. in 
February 2004, there is no indication that VA made efforts to 
obtain records directly from the Post Office.  As there is a 
reasonable possibility that additional records exist and are 
relevant to the Veteran's claims on appeal, VA must make such 
efforts on remand.  

It is important for the Veteran to understand that the Board 
wants all pertinent medical records.  If possible, the Veteran 
should submit these records himself (all of them) in order to 
expedite his claims with the Board. 

As to the Veteran's claims for higher ratings for his service 
connected disabilities, ratings must be based on fully 
descriptive medical examinations which take into account the 
disability in relation to its history.  38 C.F.R. § 4.1.  Once VA 
affords the Veteran an examination, the examination must be an 
adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  

In March 2007, VA afforded the Veteran an examination with regard 
to his supraventricular tachycardia.  The examiner stated that 
the last prolonged episode of supraventricular tachycardia was in 
September 2006.  The examiner also stated as follows:  

at the present time, he has intermittent 
very brief symptoms occurring once or twice 
a day and what appear to be ectopic 
arrhythmias.  However, he has been taught 
to do the usual measures such as valsalvo, 
sneeze and such to prevent prolonged 
episodes of supraventricular tachycardia.  

This report is inadequate for rating purposes because it is 
ambiguous.  The physician stated that the Veteran had symptoms 
once or twice per day and stated that these appeared to be 
ectopic arrhythmias.  From this report it is impossible to 
determine whether the Veteran has had paroxysmal atrial 
fibrillation or other supraventricular tachycardia, with more 
than four episodes per year documented by ECG or Holter monitor.  
Given that there a symptoms of some sort once or twice per day it 
appears to the Board that Holter monitoring is appropriate.  On 
remand, the Veteran is to be afforded another VA examination with 
regard to this disability.  

The last examination of the Veteran's thoracolumbar spine took 
place approximately five years ago.  Given that he has had 
several instances of treatment for symptoms involving his lumbar 
spine since that examination, a current examination should be 
afforded the Veteran on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Request from the Social Security 
Administration records related to any claim 
by the Veteran for Social Security disability 
benefits, including all medical records and 
copies of all decisions or adjudications; and 
associate the records with the claims file.  
If no records are obtainable, obtain a 
negative reply and associate with the claims 
file that reply along with documentation of 
VA's efforts to obtain the records.  

2.  After obtaining any necessary information 
and/or consent from the Veteran, request from 
the U.S. Postal Service all records related 
to a claim or application involving 
disability, including retirement based on 
disability, suffered by the Veteran.  All 
supporting medical evidence underlying any 
determination must be obtained and associated 
with the claims file.  If no records are 
obtainable, obtain a negative reply and 
associate with the claims file that reply 
along with documentation of VA's efforts to 
obtain the records.  

3.  Obtain and associate with the claims file 
any outstanding records of VA treatment of 
the Veteran since July 2008.  

4.  After the above development is completed, 
schedule the Veteran for a VA examination to 
determine the severity of disability due to 
his thoracolumbar myositis with bilateral 
radiculopathy.  The Veteran's claims file 
must be made available to the examiner, the 
examiner must review the claims file in 
conjunction with the examination, and the 
examiner must annotate his or her examination 
report as to whether the claims file was 
reviewed.  

In addition to addressing the range of motion 
of the thoracolumbar spine, the examiner is 
requested to specifically address the extent, 
if any, of functional loss of use of the 
thoracolumbar spine due to pain, 
incoordination, weakness, pain on flare-ups 
and fatigability with use.  If feasible such 
findings should be portrayed in terms of 
degrees of additional loss of motion.  The 
examiner is also asked to identify any 
neurological manifestations of this 
disability.  

5.  After the development requested in 
paragraphs 1 to 3 above is completed, 
schedule the Veteran for an examination 
cardiologist to determine the severity of 
disability due to his supraventricular 
tachycardia.  The Veteran's claims file must 
be made available to the examiner, the 
examiner must review the claims file in 
conjunction with the examination, and the 
examiner must annotate the examination report 
as to whether the claims file was reviewed.  

The cardiologist is asked to conduct a Holter 
study.  If there is a reason that the Holter 
study cannot be conducted, the examiner must 
explain why such study cannot be conducted.  

The cardiologist is asked to identify any and 
all supraventricular arrhythmias suffered by 
the Veteran and to provide a statement as to 
the number of supraventricular arrhythmias 
that the Veteran has suffered per year and 
whether any of those arrhythmias are 
documented by ECG or Holter monitor.  If the 
supraventricular arrhythmias identified are 
not paroxysmal atrial fibrillation the 
examiner is asked to explain the arrhythmias 
as to whether they are classified as 
supraventricular tachycardia.  

6.  Then readjudicate the issues on appeal.  
If any benefit sought is not granted, provide 
the Veteran and his representative with a 
supplemental statement of the case and allow 
an appropriate opportunity to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


